DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on November 24, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112b rejection which is withdrawn.
3.	The amendments necessitate new grounds of rejection under 35 USC 112a and 35 USC 112b.
4.	The amendments to the claims and rebuttal arguments are not sufficient to overcome the Improper Markush rejection.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image1.png
    177
    315
    media_image1.png
    Greyscale
 which core is defined by the variables X, R, R1, R2 and Ary.  These variables result in a variety of different core structures.
	The claims are drawn to an improper Markush group because the formula,
as shown above, contains alternatively useable species that do not share a single

shown above, is a carbonyl group which is not an art-recognized physical or chemical
class.
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words,
a single structural similarity is lacking due to the fact that variables X, R, R1, R2 and Ary,
for example, prevents the core structure from being an art-recognized physical or
chemical class.
	There is no substantial core structure that is shared by all species within the
formula above, in fact, the formula, as shown above, is drawn to multiple
core structures, and claims a variety of species that are structurally distinct due to their
unique core structures.
	Applicants amended the claims to be directed to a class of compounds featured by “a molecular moiety of a nonsteroidal anti-inflammatory agent” connected to a transportational unit 
    PNG
    media_image2.png
    81
    120
    media_image2.png
    Greyscale
which comprises a heterocyclyl group containing a protonatable nitrogen) through a linker containing a carbonyl group.  Applicants argue that this makes the common structural feature and distinct class of compounds with high penetration of biological barriers.
	The argument is considered, however, it is not found to be persuasive.  The compounds do not have a structural core as the heterocycle can be variable and is only a small portion of the compound with large structural variability and the conservation of only a carbonyl group.  The recitation of the terms “molecular moiety of a nonsteroidal 
	Claims 3 and 4 remain rejected.  This ground of rejection is applied to newly added claims 46-57.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 3, 4 and 46-57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants have amended the claims to recite “a molecular moiety of a nonsteroidal anti-inflammatory agent.”  Applicants state that support for this 

    PNG
    media_image3.png
    160
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    658
    media_image4.png
    Greyscale

Support for the amendment cannot be found in the cited sections above nor in the originally filed disclosure.  For these reasons, the claim amendments introduce new matter to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 3, 4 and 46-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite variable R5.  However, the Markush-type formula does not require this variable.  Appropriate correction is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626